On June 22, 1994, the court found that the defendant was in violation of the conditions of his suspended sentence and so it is the judgment of the court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of ten (10) years for the offense of Count I: Felony Assault, for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Pursuant to 46-18-202(e), M.C.A., the Court imposes as a condition of any parole or early release that the defendant shall be required to pay the cost of prosecution in the amount of One Hundred Dollars ($100.00); the defendant shall reimburse Missoula County for the cost of the defendant’s court appointed attorney in the amount of Fifty Dollars ($50.00). These costs shall be paid through the office of the Clerk of the District Court and according to a schedule set forth by his Parole Officer. The defendant shall receive credit in the amount of 113 days which he has previously served.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
The Fourth Judicial District Judgment entered June 23, 1994, gives the Defendant credit for 113 days served.
A careful review of the records of the Ravalli County, Montana, Sheriff’s Office show Defendant was incarcerated on the present charges for 66 days more than he was given credit for.
*37DATED this 19th day of April, 1995.
The Ravalli County Sheriff’s Office also confirms that Defendant served an additional 90 days of home arrest on the present charges, for which he was not given credit.
NOW, THEREFORE, IT IS ORDERED that Defendant receive credit for 156 days in addition to the 113 days as time served on the sentence handed down June 23,1994, for a total of 269 days.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Kevin Sullivant for representing himself in this matter.